824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gerald M. TOLSON, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3105.
United States Court of Appeals, Federal Circuit.
June 5, 1987.

Before MARKEY, Chief Judge, and COWEN and BALDWIN, Senior Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. SL035186C0008, dismissing Gerald M. Tolson's petition to enforce the board's order of December 23, 1985 which reinstated him with back pay with the Tennessee Valley Authority (agency), 5 C.F.R. Sec. 1201.182, is affirmed.

OPINION

2
Tolson has shown no error in the board's conclusion that the agency awarded him the appropriate amount of back pay and benefits following the improper reduction in force and thus complied with the board's previous order.  As the board noted, Tolson's only dispute regarding the agency's compliance with that order was that the agency should have paid him severance pay following his separation on February 4, 1986 because the offered reassignment, which Tolson refused, was to another commuting area.  However, Tolson has shown no error in the board's finding that his separation on February 4, 1986 was not related to the improper reduction in force, and thus the board correctly refused to rule on his severance pay claim.


3
The board's decision to dismiss Tolson's enforcement petition was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Accordingly, we affirm on the basis of that decision.